tax_exempt_and_government_entities_division release number release date uil code department of the treasury internal_revenue_service te_ge eo examination sec_1 commerce street mc 4920dal dallas tx pate may taxpayer_identification_number person to contact employee identification_number employee telephone number certified mail -return receipt requested dear a is final adverse determination_letter as this to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx our adverse determination was made for the following reasons you have not demonstrated that you are operated exclusively for exempt purposes within the meaning of sec_501 of the internal_revenue_code and sec_1 c -1 exempt clubs are organized for pleasure recreation and other non-profitable purposes the exemption extends to social and recreation clubs that are supported solely by membership fees dues and assessments our examination of your activities and finances revealed that your operations are supported primarily with funds other than from your members therefore you are not operating in furtherance of or exclusively for pleasure recreation or other similar nonprofit purposes as defined under sec_501 of the code you are required to file federal_income_tax returns on form_1120 if you have not already filed these returns and the agent has not provided you instructions for converting your previously filed form_990 to form_1120 you should file these income_tax returns with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed before the st day after the date this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w _ washington dc the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours maria hooke director exempt_organizations examinations enclosures publication department of the treasury internal_revenue_service tax exempt and government entities tna exempt_organizations examinations irs dollar_figure commerce street dallas texas certified mail- return receipt requested dear date taxpayer_identification_number form tax_year s ended december 20xx person to contact id number employee id contact numbers telephone fax manager's name 1d number employee id manager's contact number response due_date why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also letter rev catalog number 34809f may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate letter rev catalog number 34809f t b for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely maria hooke director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f form 886a deparin pthe explanation of items iylornal revenue servies eacurs year period ended name of taxpayer 20xx12 issue should the c of the internal_revenue_code continue to qualify as an organization described in facts during the review of the cash receipts journal general ledger and other taxpayer related records it has been noted that that total income for non-member bar sales and green fees in the previous year the organization received about the same percentage of income from these activities and was well above the non-member threshold outlined in public law received dollar_figurexxx xxx xx or xx if ts from a discussion with president it did not appear that the facts and circumstances would change significant enough for the organization to receive a substantial amount of income from its mem bership in the foreseeable future although the current tax_year is not due the non-member percentage will stay around the same for this tax_year as well as a result over a year average the organization has exceeded the threshold as outlined by the committee reports in public law law internal_revenue_code sec_50i c describes organizations organized and operated exclusively for social pleasure and recreational purposes and no part of the net_earnings of which inures to the benefit of any private shareholder internal_revenue_code sec_512 discusses special rules applicable to organizations described in paragraph and of sec_501 the term unrelated_business_income means the gross_income excluding any exempt_function_income less the deductions allowed by this chapter exempt_function_income for purposes of this sub-section means the gross_income from dues fees charged or similar amounts paid_by members of the organization or consideration for providing goods and services in furtherance of the purposes constituting exemption public law amended sec_501 to reflect a two-fold change under irc first it made it clear that c organizations may receive some investment_income without losing its exemption second it permits a higher level of non-member use of club facilities form a rev department of the treasury - internal_revenue_service page -1- form 886a epant name of taxpayer trcasars - internal revenue savies natof ibs i explanation of items year period ended 20xx12 public law defines gross_receipts as those receipts from normal and usual activities of a club including charges admission fees membership dues fees assessments investment_income but excluding initiation fees and capital contributions public law also states that it its intended that social clubs can receive up to of its gross_income from investments from outside sources of their memberships without losing its tax-exempt status and up to of its income cannot be received from the general_public internal_revenue_code sec_277 requires mem bership organizations to file form_1120 that do not include membership losses on form_1120 taxpayer's positon the taxpayer has agreed to the revocation the taxpayer has received xx of its income from non-members in tax years ending december 20xx and december 20xx and exceeds the threshold revocation of the organization's tax exempt status is warranted the effective date of revocation is january 20xx please sign form_6018 agreeing to the revocation of the organization's exempt status also see attached spreadsheet reflecting how the form_1120 should be prepared see instructions to form_1120 to determine how depreciation should be calculated ifanother form of depreciation such as macrs is used the loss may be a little higher than in this calculation which may cause continuous losses government's positon conclusion form 886-a rev department of the treasury - internal_revenue_service page -2-
